     Case 3:19-cv-00763-MMD-WGC Document 10 Filed 05/12/20 Page 1 of 3


1

2

3                                  UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                  ***

6     ROBERTO DURAND,                                    Case No. 3:19-cv-00763-MMD-WGC

7                                    Petitioner,                      ORDER
             v.
8

9     DAVID DRUMMOND, et al.,

10                             Respondents.

11

12          On January 2, 2020, this Court entered an order directing Petitioner Roberto

13   Durand to show cause to why this federal habeas proceeding under 28 U.S.C. § 2254

14   should not be dismissed as untimely under 28 U.S.C. § 2244(d). (ECF No. 3.) The Court

15   noted that the Nevada Supreme Court denied Petitioner’s direct appeal in 2012 and that

16   it did not appear that Petitioner properly filed a state post-conviction proceeding after his

17   conviction became final on December 12, 2012. (Id.) In responding to the order to show

18   cause (ECF No. 7), Petitioner has failed to demonstrate that this proceeding was timely

19   filed. Accordingly, his habeas petition will be dismissed with prejudice.

20          With his response, Petitioner does not dispute that his one-year statutory period

21   commenced on December 12, 2012. He does not claim or provide any evidence that he

22   is entitled to statutory tolling under 28 U.S.C. § 2244(d)(2). Instead it appears as if he

23   claims he is entitled to statutory tolling due to circumstances that prevented his timely

24   filing. (ECF No. 7 at 2-3.)

25          Equitable tolling is appropriate only if the petitioner can show: (1) that he has been

26   pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

27   way and prevented timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010). Equitable

28   tolling is "unavailable in most cases," Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999),
     Case 3:19-cv-00763-MMD-WGC Document 10 Filed 05/12/20 Page 2 of 3


1    and "the threshold necessary to trigger equitable tolling is very high, lest the exceptions

2    swallow the rule," Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (quoting United

3    States v. Marcello, 212 F.3d 1005, 1010 (7th Cir. 2000)). The petitioner ultimately has the

4    burden of proof on this “extraordinary exclusion.” Miranda, 292 F.3d at 1065. He must

5    demonstrate a causal relationship between the extraordinary circumstance and the

6    lateness of his filing. E.g., Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003); accord

7    Bryant v. Arizona Attorney General, 499 F.3d 1056, 1061 (9th Cir. 2007).

8           Petitioner asserts that his efforts at properly seeking state court relief were thwarted

9    by his confinement in administrative segregation, his lack of legal knowledge, and his

10   inability to obtain legal assistance from an attorney or paralegals. As a Nevada prisoner

11   not sentenced to death, however, Petitioner has no constitutional or statutory right to

12   counsel for state post-conviction proceedings. See Brown v. McDaniel, 331 P.3d 867, 870

13   (Nev. 2014). Likewise, Petitioner’s ignorance of the law is not an “extraordinary

14   circumstance” that warrants equitable tolling. See Rasberry v. Garcia, 448 F.3d 1150,

15   1154 (9th Cir. 2006) (petitioner's ignorance of the law and inability to correctly calculate

16   the limitations period did not provide grounds for equitable tolling); Ford v. Pliler, 590 F.3d

17   782, 789 (9th Cir. 2009) (petitioner's confusion or ignorance of the law is not an

18   extraordinary circumstance for equitable tolling). Lastly, his alleged lack of access to legal

19   resources or assistance, while in lockdown or otherwise, does not qualify either. See

20   Ramirez v. Yates, 571 F.3d 993, 998 (9th Cir. 2009) (holding that petitioner's stay in

21   administrative segregation with limited access to the law library and a copier did not justify

22   equitable tolling because it was neither “extraordinary” nor did it make it “impossible” for

23   him to file his petition in a timely manner); Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir.

24   2001) (rejecting argument that lack of access to library materials automatically qualifies

25   as grounds for equitable tolling); Jackson v. Del Papa, 91 F. App’x. 592, 593 (9th Cir.

26   2004) (citing Marsh v. Soares, 223 F.3d 1217, 1220-21 (10th Cir. 2000) (holding that

27   incompetence of an inmate law clerk did not create “extraordinary circumstances”

28   warranting equitable tolling)).

                                                   2
     Case 3:19-cv-00763-MMD-WGC Document 10 Filed 05/12/20 Page 3 of 3


1           In the absence of a showing of statutory or equitable tolling, or the applicability of

2    an alternative triggering date, the federal limitation period for Petitioner expired more than

3    six years prior to the filing of this federal proceeding.

4           It is therefore ordered that the petition for writ of habeas corpus (ECF No. 4) is

5    dismissed with prejudice as untimely.

6           It is further ordered that a certificate of appealability is denied, as jurists of reason

7    would not find the Court’s dismissal to be debatable or incorrect.

8           It is further ordered that Petitioner’s motion for appointment counsel (ECF No. 6)

9    and motion for entry of default (ECF No. 8) are denied as moot.

10          The Clerk of the Court is directed to enter judgment accordingly and close this case.

11          DATED THIS 12th day of May 2020.

12

13
                                                 MIRANDA M. DU
14                                               CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
